Case 1:21-mj-O0008-MCC Document 5 Filed 01/19/21 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA _) CRIM. NO. 1:21-MJ-008
Vv. (Magistrate Judge Carlson)
BARTON SHIVELY 5 (Electronically Filed)
MOTION FOR DETENTION

 

AND NOW comes the United States of America, by undersigned
counsel, pursuant to Title 18 U.S.C. §§3141-42, and requests detention
of the above-named defendant, setting forth in support thereof:

__X __1.That the government is entitled to a detention hearing based

upon the following:

a. Defendant is charged with an offense enumerated in Title

18 U.S.C. §3142()(1)(A), specifically:

i. a Crime of Violence as defined in Title 18 U.S.C.

§3156(4); or

ii. Sex Trafficking of Children as outlined in Title 18

U.S.C. §1591; or

 
Case 1:21-mj-O0008-MCC Document5 Filed 01/19/21 Page 2 of 7

iii. A Federal Crime of Terrorism as listed in Title 18
U.S.C. §2332b(g)(5)(B) for which a maximum term of

imprisonment of 10 years or more is prescribed; or

b. Defendant is charged with an offense for which the
maximum sentence is life imprisonment or death, see 18 U.S.C.

§ 3142(f)(1)(B); or

c. Defendant is charged with an offense for which a
maximum term of imprisonment of 10 years or more is prescribed
in the Controlled Substances Act (Title 21 U.S.C. §801 et seq.), oY
the Controlled Substances Import and Export Act (Title 21
U.S.C.§951 et seq.), or chapter 705 of title 46 see Title 18 U.S.C.

§3142()(1)(C); or

d. Defendant is presently charged with a felony and has
been convicted of two or more offenses described in subparagraphs
()(1)(A)-(C) above, or two or more state or local offenses that would
have been offenses described in subparagraphs (f)(1)(A)-(C) above if

a circumstance giving rise to federal jurisdiction had existed or a

2
Case 1:21-mj-O0008-MCC Document5 Filed 01/19/21 Page 3 of 7

combination of such offenses, see Title 18 U.S.C. §3142(f)(1)(D); or

e. Defendant is charged with a felony that is not otherwise a

Crime of Violence that involves a minor victim or that involves
the possession or use of a firearm or destructive device, or involves
a failure to register under Title 18 U.S.C. §2250, see Title 18 U.S.C.

§3142(6)(1)(E); or

f. That a serious risk exists that defendant will flee, see Title

18 U.S.C. §3142(f)(2)(A); or

X__g. That a serious risk exists that defendant will obstruct or
attempt to obstruct justice or threaten injure or intimidate or

attempt to threaten injure or intimidate, a prospective witness or.

juror. See Title 18 U.S.C. §3142(£)(2)(B).

2. That a rebuttable presumption arises that no condition or

combination of conditions will reasonably assure the safety of any other

person and the community, in that:

a. Defendant has been convicted of a federal offense described

 
Case 1:21-mj-O0008-MCC Document5 Filed 01/19/21 Page 4 of 7

in sub § (f)(1)(A)-(E) above, or of a state or local offense that would
have been an offense described in sub § (f)(1)(A)-(E) above if a

circumstance giving rise to federal jurisdiction had existed. See

Title 18 U.S.C. §3142(e)(2)(A);

b. The offenses described in sub § (f)(1)(A)-(E) above were
committed while defendant was on release pending trial for a

federal, state or local offense, see 18. U.S.C. §3142(e)(2)(B); and

c. A period of not more than five years has elapsed since the
date of defendant’s conviction or release from imprisonment for the
offenses described in sub§ (f)(1)(A)-(E) above, whichever is later.

See 18 U.S.C. §3142(e)(2)(C).

3. That a rebuttable presumption arises that no condition or

combination of conditions will reasonably assure the appearance of

defendant as required and the safety of the community if there is

probable cause to believe:

qa. Defendant committed an offense for which a maximum

term of imprisonment of 10 years or more is prescribed in the

4
Case 1:21-mj-O0008-MCC Document 5 Filed 01/19/21 Page 5 of 7

Controlled Substances Act (Title 21, U.S.C. §801 et. seg.), the
Controlled Substances Import and Export Act (Title 21 U.S.C. §951

et. seq.), or Chapter 705 of title 46, see Title 18 U.S.C. §3142

(e)(3)(A);

____b. Defendant committed an offense under Title 18 Us...
§924(c), that is, defendant did, during and in relation to any crime
of violence or drug trafficking crime, use or carry a firearm, see
Title 18 U.S.C. §3142(e)(3)(B); or

____¢, Defendant committed an offense under Title 18 U.S.C.
§956(a); that is, defendant conspired with one or more other
persons to commit an act outside of the United States that would
constitute the offense of murder, kidnapping or maiming if
committed within the jurisdiction of the United States, see Title 18
U.S.C. §3142(e)(3)(B); or

_____d. Defendant committed an offense under Title 18 U.S.C.

§ 2332(b), that is, defendant committed an act of terrorism
transcending national boundaries:

e. Defendant committed an offense for which a maximum

 
Case 1:21-mj-O0008-MCC Document5 Filed 01/19/21 Page 6 of 7

term of imprisonment of 10 years or more is prescribed under
Title 18 U.S.C. § 2232(b)(g)(5)(B),

t. Defendant committed an offense for which a
maximum term of imprisonment of twenty years or more is
prescribed under chapter 77: or

g. Defendant committed an offense involving a minor victim
under Title 18 U.S.C. §s 1201, 1591, 2241-42, 2244-45, 2251-52,
2260, 2421-23 or 2425. See 18 U.S.C. § 3142(e)(2)(E).

__X__4. The Government further submits that no condition or
combination of conditions will reasonably assure the appearance of
defendant as required and the safety of any other person and the

community because:

X___a. Defendant is a danger to any other person or the

community, and/or:
b. Defendant is a flight risk.

5. The defendant is currently in custody on other matters. The

United States requests the entry of a detention order at this time

6
_ Case 1:21-mj-00008-MCC Document 5 Filed 01/19/21 Page 7 of 7

without prejudice to a full detention hearing in the event that the

defendant’s custodial status changes.

6. The United States requests a continuance of three days in

which to prepare for a hearing on this motion pursuant to 18 U.5.C. §

3142(f)(2)(B).

Dated: January 19, 2021

Respectfully submitted,

BRUCE D. BRANDLER
United States Attorney

 
 

SCOTT R. FORD
Assistant United States Attorney
Scott.r.ford@usdoj.gov
Pennsylvania - 313258

228 Walnut Street, Suite 220
P.O. Box 11754

Harrisburg, PA 17108-1754
Phone: (717) 221-4482

Fax: (717)221-2246

~
